 LAKELAND CONVALESCENT CENTERLakelandConvalescentCenter,Inc.andShirleyTreadwell et al. Cases7-CA-6497 (1) through(7)October 8, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn August 1, 1968, Trial Examiner Melvin Pollackissued his Decision in the above-entitled consolidatedproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theNationalLabor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions and a supporting brief,limited to the question of jurisdiction.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspower in connection with these cases to a three-mem-ber panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in these cases, and hereby adopts theTrialExaminer's findings, conclusions and recom-mendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Lakeland ConvalescentCenter, Inc., Detroit, Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVINPOLLACK,TrialExaminerPursuant to chargesfiledonDecember12, 13, and 14,1967, a consolidatedcomplaint was issued on June 6, 1968,alleging that Re-spondent had violated Section 8(a)(1) and (3) of the NationalLaborRelationsAct, as amended,by coercive conduct,including interrogation,threats of discharge,and the dischargeof seven employees.Respondent's answer, as amended at thehearing, denies that Respondent is and has been an employer173 NLRB No. 2197engaged in commerce and affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act, but does nototherwise controvert the allegations of the complaint The casewas heard at Detroit, Michigan, on July 15 and 16, 1968 Atthe opening of the hearing, Respondent moved to dismiss thecomplaint on the ground that the conduct alleged to beviolative of the Act occurred at a time when the Board's policywas not to assert jurisdiction over proprietary nursing homessuch as that operated by Respondent Respondent argued insupport of this motion at the close of the hearing The GeneralCounsel has filed a memorandum opposing the motion I denythe motion for the reasons hereafter stated.Upon the entire record, I make the followingFINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, operates a proprietarynursing home in Detroit Respondent's gross revenues for therendering of convalescent services exceeded $ 100,000 in 1967During that year, Respondent's purchases of goods andmaterials from Michigan suppliers exceeded $15,000, of whichover $6,000 represented direct interstate shipments to Re-spondent's suppliers. I find that Respondent is engaged incommerce within the meaning of the Act, and that theassertionof jurisdiction iswarrantedUniversityNursingHome, Inc.,168 NLRB No. 53.TheUniversityNursing Homecase, prescribing standardsfor the Board's assumption of jurisdiction over proprietarynursing homes, was issued on November 16, 1967, and thusfollowed the unfair labor practices alleged in the complaint ItistheBoard's policy, however, to apply new or changedjurisdictionalstandards to all future and pending cases.Stemons Mailing Service,122 NLRB 81,Edwin D Wemyss, AnIndividual,d/b/a Coca-Cola Bottling Company of Stockton,110 NLRB 840, 843. As the Board explained in theSiemonscase (122 NLRB 84-85).... the Board does not believe that the mere fact that arespondent had reason to believe by virtue of the Board'sannounced jurisdictional policies that the Board would notassert jurisdiction over it, gave it any legal, moral, orequitable right to violate the provisions of the Act.Thisisespecially true since the issuance of theGussdecision,[Guss vUtah Labor Relations Board,353 U.S. 1, decidedMarch 25, 19571, which eliminated all possible basis forbelieving that in such circumstances the provisions of theAct did not apply, or that State law would or could applyto its conduct. In the final analysis what is conclusive withus is the fact that any other policy would benefit the partywhose actions transgressed the provisions of the Act at theexpense of the victim of such actions and of public policyThis policy has been expressly approved by the courts.Local Union No 12, Progressive Mine Workers of America,DistNo. 1 v. N.L R.B.,189 F.2d 1, 4-5 (C.A. 7), cert denied342 U.S. 868,N.L.R.B. v. Kartarik, Inc.,227 F.2d 190, 192(C.A.8),N.L.R.B. v. Stanislaus Implement and HardwareCompany, Ltd.,226 F.2d 377, 379 (C.A.9), Optical Workers'Union, Local 24859 v. N.L.R.B.,229 F.2d 170, 171 (C.A 5),cert. denied 351 U.S. 963;N.L.R.B. v. F M. Reeves and Sons,Inc.,273 F.2d 710, 712 (C.A. 10);NL.R.B. v. Pease OilCompany,279 F.2d 135, 137-139 (C.A.2),NL.R.B. v.Guernsey Muskingum Electric Cooperative, Inc.,285 F.2d 8,11 (C.A. 6). 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent citesN.L R.B v. Guy F Atkinson Co.,195F.2d 141, 149 (C A. 9), as support for its position that theBoard may not retroactively apply a changed jursidictionalpolicyAs noted inGuernsey-Muskingum, supra,"Each casemust rest on its own facts" (285 F.2d at 11) InAtkinson,theBoard reversed a longstanding policy of not asserting juris-diction over the building and construction industry and foundthat the employer violated the Act by discharging an employeepursuant to the provisions of a closed-shop contract executedinaccordancewith industry custom at the outset of aconstruction project but held invalid by the Board because theworking force at the time of execution was "a small fraction ofthe contemplated total" and therefore not "representative ofan appropriate unit" (195 F.2d at 144) The Ninth Circuit, inrefusing to enforce the Board's order, referred to the "inequityof such an impact of retroactive policy making upon arespondent innocent of any conscious violation of the Act,"(195 F 2d at 149). The present case resemblesAtkinsonin thatthe Board prior to theUniversity Homecase had not assertedjurisdiction over proprietary nursing homes but significantlydiffers fromAtkinsoninthatRespondent's threats of dis-charge and discharges of employees for their union activitywere flagrantly violative of the Act Cf.Pease Oil Company,supra.,279 F.2d at 139, where the Second Circuit noted thatthe Ninth Circuit has narrowly limited its application of theAtkinsondecision.See, e.g.,N.L R B. v W. B Jones LumberCompany, Inc.,245 F.2d 388, 390-391,NL.R B v ForestLawn Memorial-Park Assn., Inc.,206 F.2d 569, 571, certdenied 347 U S. 915, andN.L R.B. v Charles E. Daboll, Jr.,etc,216 F 2d 143, 144, cert denied 348 U S. 917 But cf.NL.R.B. v. Herald Publishing Company of Bellflower,239F.2d 410, 411-412. In any event, I am bound to follow theBoard which stated inSiemons Mailing Service, supra(122NLRB 81, fn.11)- "To the extent that our decision herein maybe deemed to conflict with the decision of the Ninth CircuitCourt of Appeals in .Atkinson.,we note our disagree-ment and respectfully decline to follow its dictates."'II.THE LABOR ORGANIZATION INVOLVEDLocal 79, Service Employees'InternationalUnion, AFL-CIO,2 herein called the Union,isa labor organization underSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe complaint alleges, Respondent does not dispute, and Ifind that Respondent, in October 1967, by its managementand supervisory personnel coercively interrogated its employ-ees concerning the signing and circulation of union authoriza-tion cards, and with respect to a union meeting, threatened itsemployees with discharge and other economic reprisals forsoliciting support for the Union, stated to employees thatdischarges were effected because certain employees had exe-cuted union authorization cards and solicited other employeesto execute union authorization cards, solicited an employee toITheAtkinsoncase appears incompatible with the well settleddoctrine that "The principles of equitable estoppel(cannot]be appliedto deprive the public of the protection of a statute because of mistakenaction or lack of action on the part of public officials" N.L.R.B. vBaltimoreTransit Co.,140 F 2d 51,55 (C.A. 4), cert denied 321 U.Swithdraw from the Union upon the promise of retention ofemployment, and, because of their activities in behalf of theUnion, discharged employees Shirley Treadwell, MaryHagler,Lois Johnson, Clonne Johnson, Ammer Gene Phillips, GenevaPharr, and Lulu SimmsIconclude that Respondent, by the foregoing conduct,violated Section 8(a)(1) and (3) of the ActCONCLUSIONS OF LAW1Respondent is an employer engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act, and theBoard's assumption of jurisdiction over its operations iswarranted2.The Union is a labor organization within the meaning ofSection2(5) of the Act.3.Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act.4 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfair laborpractices,Ishall recommend that it cease and desist therefromand take certain affirmative action necessary to effectuate thepurposesof the Act.Having discriminatorily discharged certainemployees,Respondent will be ordered to reinstate them totheir former or substantially equivalent positions of employ-ment, without prejudice to their seniority and other rights andprivileges,and to make themwhole for anyloss of earningssuffered as a result of Respondent'sunlawful action Backpayshall be computed in the manner set forth inF W. WoolworthCompany,90 NLRB 289, with interest added thereto in themanner set forth in IsisPlumbing&Heating Co,138 NLRB716The violationsof the Act committedby Respondent aresuch that future violations may be fairly anticipated unlessbroadly restrained I shall therefore recommend that Respond-ent cease and desist from any invasion of employee rightsunder the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law,and upon the entire record in the case, I recommend thatRespondent Lakeland Convalescent Center, Inc , its offi-cers, agents, successors, and assigns, shall-1Cease and desist from(a) Coercively interrogating employees concerning unionactivities, threatening employees with discharge because oftheir organizational activities; soliciting employees to withdrawfrom the Union upon the promise of continued employment;or in any other manner, interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.795, and cases cited there,cf.WallaceCorporation v N.L R.B.,323U S 248, 253.2 The International has recently changed its name from BuildingService Employees'InternationalUnion, AFL-CIO LAKELAND CONVALESCENT CENTER(b) Discouraging membership in the Union, or in any otherlabor organization, by discharging employees or in any othermanner discriminating against them in regard to hire or tenureof employment or any term or condition of employment.2Take the following affirmative action,(a)Offer the following employees immediate and fullreinstatement to their former or substantially equivalentpositions without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of pay theymay have suffered in the manner set forth in the section of thisDecision entitled "The Remedy " Shirley Treadwell, MaryHagler, Lois Johnson, Clorine Johnson, Ammer Gene Phillips,Geneva Pharr, Lulu Simms.(b)Notify these employees, if presently serving in theArmed Forces of the United States, of their right to fullreinstatement upon application in accordance with the Selet.-tive Service Act and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available to the Boardor its agents, for examination and copying, all payroll records,social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze theamount of backpay due under this Recommended Order.(d) Post at its premises in Detroit, Michigan, copies of theattached notice marked "Appendix ."3 Copies of said notice,on forms provided by the Regional Director for Region 7,shall, after being duly signed by Respondent's authorizedrepresentative, be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the date of the receipt of this decision,what steps Respondent has taken to comply herewith.43 In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals, the words"aDecree of the UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order "4In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read"Notify said RegionalDirector,inwriting, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEES99Pursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that:All our employees have the right to join or support a laborunion.WE WILL NOT in any manner interfere with their exercise ofthis right. Specifically,WE WILL NOT coercivelyinterrogatethem concerning theirunion activities or sentiments.WE WILL NOT threaten employees wah discharge becauseof their organizational activities.WE WILL NOT solicit employees, upon promises of reten-tion of employment, to withdraw from Local 79, ServiceEmployees' International Union, AFL--CIO.WE WILL NOT discourage membership in Local 79, or anyother labor organization, by discharging or otherwisediscriminating against any of our employeesWE WILL offer the following employees their former orsubstantially equivalent jobs (without prejudice to theirseniority or other rights and privileges), andWE WILL pay them for any loss because of our discrimina-tion against themShirley TreadwellAmmer Gene PhillipsMary HaglerGeneva PharrLois JohnsonLulu SimmsClorrne JohnsonLAKELAND CONVALESCENT CENTER, INC.(Employer)DatedBy(Representative)(Title)NoteWe will notify the above-named employees ifpresently serving in the Armed Forces of the United States oftheir right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from theArmed ForcesThis Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this Notice orcompliance with its provisions, they may communicate di-rectlywith the Board's Regional Office, 500 Book Building,1249 Washington Boulevard, Detroit, Michigan 48226, Tele-phone 226-3200.